Filed 2/3/15 Wilson v. Alonzo CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


JOYCE WILSON et al.,                                                B256026

         Petitioners,                                               (Los Angeles County
                                                                    Super. Ct. No. BC508742)
         v.
                                                                    ORDER MODIFYING OPINION
THE SUPERIOR COURT OF LOS
ANGELES COUNTY,                                                     [CHANGE IN JUDGMENT]

         Respondent;

ALICE ALONZO,

         Real Party in Interest.




THE COURT:
         It is ordered that the opinion filed herein on January 28, 2015, be modified as
follows:
         1. On page 3, after the last sentence of the disposition ending in “the stay is
vacated.” The following sentence is added:
      “Costs are awarded to Real Party in Interest.”
      This modification changes the judgment.
      NOT TO BE PUBLISHED.


_______________________________________________________________________
           CHANEY, Acting P. J.             JOHNSON, J.




                                             2
Filed 1/28/15 Wilson v. Super. Ct. CA2/1 (unmodified version)
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


JOYCE WILSON et al.,                                                B256026

         Petitioners,                                               (Los Angeles County
                                                                    Super. Ct. No. BC508742)
         v.

THE SUPERIOR COURT OF LOS
ANGELES COUNTY,

         Respondent;

ALICE ALONZO,

         Real Party in Interest.



         ORIGINAL PROCEEDING; petition for writ of mandate. Randolph Rogers,
Judge. Petition denied.
         Ferguson Case Orr Paterson, Wendy C. Lascher, Anna L. Bijelic and Lauren C.
Rad, for Petitioners.
         No appearance by Respondent.
         Rehwald Glasner & Chaleff, William Rehwald and Kevin Rehwald, for Real Party
in Interest.
                                       _________________________
         Joyce and Breanna Wilson are defendants in a civil action filed by Alice Alonzo
alleging that when Joyce and her ex-husband Stephen Wilson1 divorced, he fraudulently
transferred his interest in community property to Joyce, in an effort to prevent Alonzo
from recovering court-ordered restitution and a potential damages award in Alonzo’s
ongoing personal injury lawsuit against Stephen. The trial court denied Joyce’s motion to
quash a deposition subpoena by Alonzo requesting that Stephen’s divorce lawyer produce
a confidential marital settlement agreement (CMSA) entered into by Joyce and Stephen
in or about July/August 2011. Joyce filed a petition for writ of mandate arguing that the
CMSA was prepared in the course of mediation and protected from disclosure by
Evidence Code section 1119, and asking us to order the trial court to vacate its order and
to direct the trial court to enter an order quashing Alonzo’s request for production of the
CMSA. We issued an order to show cause and stayed further proceedings in the trial
court.
         After oral argument, on September 11, 2014, we vacated submission and ordered
the trial court to hold a hearing within 60 days and make a factual determination whether
mediation took place and, if so, when it occurred. The trial court held an evidentiary
hearing on November 14, 2014. After hearing, the trial court filed a comprehensive order
on December 18, 2014, stating that “a ‘mediation’ did not take place within the meaning
of Evidence Code §1115(a).” The order concluded that the evidence supported a finding
that Joyce had begun a collaborative law process to obtain a divorce from Stephen, but
subsequently abandoned the collaborative law dispute resolution process because it could
not produce a confidential settlement agreement. As the order states: “[T]he evidence
reflects that the whole purpose of at least ostensibly using the mediation process was to
facilitate confidential transfers of Stephen Paul Wilson’s assets to Joyce Wilson, the
mother of his two children, in order to put those assets out of the reach of [Alonzo] that
he was charged with, and ultimately convicted of, torturing and attempting to murder.”
Although there was some evidence that someone was retained to be denominated the


         1   We use the Wilsons’ first names to prevent confusion. No disrespect is intended.

                                                2
“‘mediator,’” “no evidence was presented that established that the ‘mediator’ in any way
facilitated the communications between the parties ‘to assist them in reaching a mutually
acceptable agreement.’”
      As the trial court has found that no mediation took place, the CMSA is not
protected from disclosure. Joyce’s motion to quash was properly denied.
                                     DISPOSITION
      The petition for writ of mandate is denied, and the stay is vacated.
      NOT TO BE PUBLISHED.


                                         JOHNSON, J.


We concur:


             CHANEY, Acting P. J.


             MILLER, J.*




      *   Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                            3